Citation Nr: 1722120	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-28 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Eligibility to transfer education benefits under the Post 9/11 GI Bill from the Veteran to his dependent child.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had over 25 years of service in the Coast Guard from 1984 to 2009, including a period of active duty service from July 1984 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

In May 2017, the Veteran notified the Board that a withdrawal of his appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding eligibility to transfer education benefits under the Post 9/11 GI Bill from the Veteran to his dependent child have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016). 

In the present case, in a May 2017 statement, the Veteran requested to withdraw the claim to transfer education his benefits under the Post 9/11 GI Bill to his daughter.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the appeal, and it and must be dismissed.









ORDER

The appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


